Exhibit 10.10

WORTHINGTON INDUSTRIES, INC.

AMENDED AND RESTATED

2005 NON-QUALIFIED DEFERRED COMPENSATION PLAN

(RESTATEMENT EFFECTIVE DECEMBER 2008)

 

 

 

 

82



--------------------------------------------------------------------------------

ARTICLE I – INTRODUCTION

 

1.1

Name and Adoption of Plan.

The Company originally adopted the Plan effective as of the Effective Date, as
amended on November 17, 2005. The Company extends the Plan to any Company
Subsidiary that adopts the Plan, subject to the terms described in Section 1.7.
Effective as of the Restatement Effective Date, the Company amends and restates
the Plan as described herein.

 

1.2

Purposes of Plan.

The purpose of the Plan is to provide deferred compensation for a select group
of management or highly compensated employees of the Employers.

 

1.3

“Top Hat” Pension Benefit Plan.

The Plan is an “employee pension benefit plan” within the meaning of ERISA
Section 3(2). The Plan is maintained, however, for a select group of management
or highly compensated employees and, therefore, is exempt from Parts 2, 3 and 4
of Title 1 of ERISA. The Plan is not intended to qualify under Code
Section 401(a).

 

1.4

Plan Unfunded.

The Plan is unfunded. All benefits will be paid from Employers’ general assets,
which will continue to be subject to the claims of Employers’ creditors as
described in Section 11.6.

 

1.5

Effective Date.

January 1, 2005.

 

1.6

Administration.

The Plan shall be administered by the Committee.

 

1.7

Participating Employers.

The Company may designate any Company Subsidiary as an Employer in the Plan.

As a condition to becoming an Employer, each Company Subsidiary shall be deemed
to (a) designate the Committee as the entity responsible for Plan
administration, (b) delegate to the Company, the Committee and the Executive
Committee all power and authority to interpret, amend or terminate the Plan, as
described in this document, and to discharge the duties and responsibilities
described in Article VIII, (c) subject to Section 11.6, agree to make the
payment of any Plan benefits accrued by its Employees under the Plan, and
(d) comply with Section 11.4. An entity that ceases to be a Company Subsidiary
will nevertheless remain responsible for any liabilities arising from or
attributable to periods during which it was an Employer.

Notwithstanding the foregoing, any Company Subsidiary that was an Employer
immediately prior to the Restatement Effective Date shall remain an Employer
unless and until such Company Subsidiary ceases to be an Employer under this
Plan.

ARTICLE II - DEFINITIONS AND CONSTRUCTION

 

2.1

Definitions.

For purposes of the Plan, the following words and phrases shall have the
respective meanings set forth below, unless their context clearly requires a
different meaning:

 

83



--------------------------------------------------------------------------------

“Account” means the bookkeeping account maintained by the Committee on behalf of
each Participant pursuant to Article VI.

“Affiliated Company” means any Company Subsidiary with whom the Company, would
be considered a single employer under Code Sections 414(b) and (c).

“Annual Bonus Compensation” means Bonus Compensation paid with respect to any
service performed during an Annual Bonus Period.

“Annual Bonus Period” means any Bonus Period of twelve months for which Bonus
Compensation is determined.

“Base Salary” means the base rate of cash compensation paid by the Employers to
or for the benefit of a Participant for services rendered or labor performed on
or after the Effective Date including base pay a Participant could have received
in cash in lieu of (i) deferrals pursuant to Section 4.1 or (ii) contributions
made on his behalf to any qualified retirement or cafeteria plan maintained by
the Employers for that Participant.

“Base Salary Deferral” means the amount of a Participant’s Base Salary which the
Participant elects to have withheld on a pre-tax basis from his Base Salary and
credited to his Account pursuant to Section 4.1. However, no Participant may
defer any portion of his Base Salary that is earned before the later of the
Effective Date or the first day of the Plan Year following the date that he
files a properly completed Election Form with the Committee.

“Beneficiary” means the person or persons designated by the Participant in
accordance with Section 7.2.

“Bonus Compensation” means the amount awarded to a Participant for a Bonus
Period under the Employer’s Executive Bonus Program, Cash Profit Sharing,
Amended and Restated 1997 Long-Term Incentive Plan, Annual Incentive Plan for
Executives or a similar plan, including any amount the Participant could have
received under such plan in cash in lieu of (i) deferrals pursuant to
Section 4.1 or (ii) contributions made on his behalf to any qualified retirement
or cafeteria plan maintained by the Employer for the Participant.

“Bonus Deferral” means the amount of a Participant’s Bonus Compensation which
the Participant elects to have withheld on a pre-tax basis from his Bonus
Compensation and credited to his account pursuant to Section 4.1.

“Bonus Period” means any fiscal quarter of the Company or such other period of
twelve months or less for which Bonus Compensation is determined.

“Code” means the Internal Revenue Code of 1986, as amended, or any successor
thereto, together with the rules, regulations and interpretations promulgated
thereunder.

“Committee” means the committee appointed to administer the Plan in accordance
with Article VIII.

“Company” means Worthington Industries, Inc. and any successor thereto.

“Company Subsidiary” means (i) any entity which is at least 100% owned, directly
or indirectly, by the Company, and (ii) any other entity which is at least 40%
owned, directly or indirectly, by the Company and which is designated as a
Company Subsidiary for purposes of this Plan by the Company. Indirect ownership
will be determined by applying rules issued under IRS Regulations §1.414(c)(4).

“Deferral Date” means the earliest of (a) the date selected by the Participant
as his Deferral Date in the Election Form, which date (if not the Participant’s
Separation From Service) must be at least one year after the end of the Bonus
Period or pay period with respect to which the payment would otherwise be made;
(b) the date of the Participant’s death; or (c) in the event of a Separation
From Service for reasons other than Retirement, the Participant’s Separation
From Service. If no Deferral Date is selected by the Participant, the
Participant shall be deemed to have selected a Deferral Date which is the
Participant’s Separation From Service.

 

84



--------------------------------------------------------------------------------

“Deferrals” means Base Salary Deferrals, Bonus Deferrals and Employer
Contributions.

“Directors” means the Board of Directors of the Company.

“Effective Date” as set forth in Section 1.5.

“Election Form” means the written agreement(s) or other form(s) or method(s),
adopted from time to time for the Plan, pursuant to which the Participant
designates his Beneficiary; elects the amount of his Base Salary and/or his
Bonus Compensation to be deferred into the Plan; the Deferral Date; the deemed
investment and/or the form of payment for such amounts. The form of the Election
Form(s) may be established and changed by the Committee at any time.

“Employee” means any common-law employee of an Employer.

“Employer” means the Company or a Company Subsidiary which has become a
participating Employer in the Plan. A Company Subsidiary shall cease to be an
Employer at such time as agreed between the Company and the Company Subsidiary
or, if earlier, the date an Employer ceases to be a Company Subsidiary.

“Employer Contribution” means the amount, as determined by each Employer,
credited by the Committee to the Account of a Participant as an Employer
Contribution.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

“Executive Committee” means the Executive Committee of the Directors.

“401(k) Plan” means the Worthington Industries, Inc. Deferred Profit Sharing
Plan, as in effect from time to time.

“Highest Paid Employees” means those employees who are considered to be
“specified employees” of the Company or any Company Subsidiary within the
meaning of IRS Regulations §1.409A-1(i).

“IRS Regulations” means the laws and regulations adopted by Congress, the United
States Department of Treasury or Internal Revenue Service from time to time.

“Partial-Year Bonus Compensation” means Bonus Compensation paid with respect to
services performed during a Partial-Year Bonus Period.

“Partial-Year Bonus Period” means any Bonus Period of less than twelve months
for which Bonus Compensation is determined.

“Participant” means each Employee who has been selected for participation in the
Plan and who has become a Participant pursuant to Article III.

“Plan” means this Worthington Industries, Inc. Amended and Restated 2005
Non-Qualified Deferred Compensation Plan, as amended from time to time.

“Plan Year” means the twelve consecutive month period commencing January 1 of
each year and ending on December 31.

“Restatement Effective Date” means December 2008.

“Retirement” means, with respect to a Participant, a Separation From Service
when such Participant’s age and years of service, as determined under the
provisions of the 401(k) Plan, equals or exceeds 65.

“Separation From Service” means (i) with respect to a Participant whose Employer
is the Company or an Affiliated Company, a “separation from service” within the
meaning of IRS Regulations §1.409A-1(h) by the Participant from the Company and
all Affiliated Companies or (ii) with respect to a Participant whose Employer is
not the Company or an Affiliated Company, a “separation from service” within the
meaning of

 

85



--------------------------------------------------------------------------------

IRS Regulations §1.409A-1(h) by the Participant from the Participant’s Employer
and all entities with whom the Participant’s Employer would be treated as a
single employer under Code Sections 414(b) and (c).

“Unforeseeable Emergency” means a severe financial hardship to the Participant
within the meaning of IRS Regulations §1.409A-3(i)(3) resulting from (a) an
illness or accident of the Participant or the Participant’s spouse, Beneficiary
or dependent (as defined in Code Section 152, without regard to Sections
152(b)(1), (b)(2) and (d)(1)(B) thereof), (b) loss of the Participant’s property
due to casualty, or (c) other similar extraordinary and unforeseeable
circumstances arising as a result of events beyond the control of the
Participant.

“Valuation Date” means the date the Accounts in the Plan are adjusted to reflect
earnings and losses in accordance with the hypothetical investment directions,
as set from time to time by the Committee.

 

2.2

Number and Gender.

Wherever appropriate herein, words used in the singular shall be considered to
include the plural and words used in the plural shall be considered to include
the singular. The masculine gender, where appearing in the Plan, shall be deemed
to include the feminine gender.

 

2.3

Headings.

The headings of Articles and Sections herein are included solely for
convenience, and if there is any conflict between such headings and the rest of
the Plan, the text shall control.

ARTICLE III - PARTICIPATION AND ELIGIBILITY

 

3.1

Participation.

Participants in the Plan are those Employees who are both (a) members of a
select group of highly compensated or management Employees of their Employer, as
determined by the Committee, and (b) selected by the Committee, in its sole
discretion, to be Participants. The Committee shall notify each Participant of
his selection as a Participant and the time his participation may start which
shall be effective as described in Section 3.2. A Participant shall remain
eligible to continue participation in the Plan until his participation ceases as
set forth below in Section 3.3.

 

3.2

Commencement of Participation.

An Employee may commence participation in the Plan on the later of (i) the date
the Committee approves his participation or (ii)(A) with respect to Base Salary
and Partial-Year Bonus Deferrals, as of the beginning of the Plan Year
immediately following the date he returns to the Committee a properly completed
Election Form or (B) with respect to Annual Bonus Deferrals as of the beginning
of the Annual Bonus Period. However, none of the Company, the Employer, the
Committee, the Plan or any other person shall be liable to any person if the
Committee inadvertently fails to notify him of his eligibility to be a
Participant.

An Employee who was participating in this Plan on the Effective Date shall
remain a Participant unless and until he ceases to be a Participant in
accordance with Section 3.3.

 

3.3

Cessation of Participation.

Notwithstanding any provision herein to the contrary, an individual who has
become a Participant in the Plan shall cease to be a Participant hereunder
effective as of the earliest of the date (a) he dies, (b) he otherwise ceases to
be an Employee of at least one of the Employers, (c) he ceases to be a member of
his Employer’s select group of highly compensated or management employees but
remains an Employee of any Employer, (d) he is designated by the Committee as no
longer a Participant or (e) his Employer ceases to be a Company Subsidiary or an
Employer (but only if he is then an Employee of the affected Employer);
provided, however, that any Deferral elections effective for the Plan Year in
which participation ceases shall remain effective to the extent required by IRS
Regulations. The Committee or the Company will

 

86



--------------------------------------------------------------------------------

notify a Participant who is still an Employee if he is no longer eligible to be
a Participant. A person who has ceased to actively participate in the Plan as
described in this Section will continue to be entitled to all rights and
benefits (and subject to all limitations) described in the Plan other than the
right to make additional Base Salary or Bonus Deferrals or to receive additional
Employer Contributions.

ARTICLE IV – DEFERRALS

 

4.1

Deferrals by Participant.

Any Participant who desires to defer any portion of his Base Salary and/or Bonus
Compensation must complete and deliver an Election Form to the Committee in such
form as may then be prescribed and at the time set forth below.

(a) Base Salary. The Election Form to defer Base Salary for any Plan Year must
be filed no later than December 31 of the immediately preceding Plan Year.

(b) Partial-Year Bonus Compensation. The Election Form to defer Partial-Year
Bonus Compensation for any Plan Year must be filed no later than December 31 of
the immediately preceding Plan Year in which the Partial-Year Annual Bonus
Period begins.

(c) Annual Bonus Compensation. The Election Form to defer Annual Bonus
Compensation for any Plan Year must be filed no later than the date that is six
(6) months before the end of the performance period on which the Performance
Bonus is based (or, if earlier, the date on which such Annual Bonus Compensation
becomes readily ascertainable).

(d) Revocation of Deferral Elections. Except as provided in Section 7.4, a Base
Salary Deferral and/or Bonus Deferral shall be irrevocable after the last day on
which a Base Salary Deferral and/or Bonus Deferral may be made, as set forth
above. The Committee, in its discretion, may set limits on the amount of Base
Salary and/or Bonus Compensation that may be deferred under the Plan; provided
that any changes in such limits may not apply to any Plan Year for which
deferral elections have become irrevocable.

 

4.2

Time of Crediting of Deferrals.

Base Salary Deferrals and Bonus Deferrals shall be credited to the Account of
each Participant at the same time as the Base Salary or Bonus Compensation would
have otherwise been paid.

 

4.3

Employer Contributions.

The Employer may determine, in its sole discretion, to make Employer
Contributions for any Participant or Participants as it elects. The amount of
any Employer Contribution to be made for any Participant shall be determined in
such manner as his Employer shall, in its sole discretion, deem appropriate and
may be a different amount (or no amount) for each Plan Year and for each
Participant. Employer Contributions shall be in the form of a credit to the
Participant’s Account.

 

4.4

Timing of Employer Contributions.

Employer Contributions will be credited to the Participant’s Account as of the
date specified by the Employer or, if no date is specified, as soon as
administratively practical after they are declared.

A Participant shall be notified within a reasonable time of any Employer
Contribution to be made on his behalf under the Plan.

 

4.5

Vesting.

A Participant shall be fully vested in his Account at all times except to the
extent that the Employer establishes a deferred vesting schedule to apply to
Employer Contributions made on or after the time the deferred vesting schedule
is established.

 

87



--------------------------------------------------------------------------------

ARTICLE V - EARNINGS

 

5.1

Earnings and Investment.

Amounts credited to a Participant’s Account shall be credited with earnings and
losses based on hypothetical investment directions made (or deemed to be made)
by the Participant in accordance with investment options and procedures adopted
and amended by the Committee from time to time. Any amounts credited to a
Participant’s Account to which a Participant does not provide investment
direction (or as to which no direction is permitted) shall be credited with
earnings as if the Participant shall have elected the investment option provided
for in the Plan or determined from time to time by the Committee for cases where
no investment option is made. A Participant’s Account shall be adjusted as of
each Valuation Date to reflect earnings and losses. The Committee retains the
right to change, amend or eliminate investment options and procedures as it
shall deem appropriate in its sole discretion.

 

5.2

Earnings after Cessation of Participation.

If the amount in a Participant’s Account is to be paid in installments, the
amount remaining in the Account shall continue to be credited with earnings and
losses based upon the Participant’s hypothetical investment elections, but the
Committee may, in its sole discretion, limit the investment options that are
available for such Account.

If a former Participant who is no longer an Employee (or is employed by an
entity that ceases to be an Employer or a Company Subsidiary) still has an
Account in the Plan, the amount in the Account shall continue to be credited
with earnings and losses based upon the Participant’s hypothetical investment
elections, but the Committee may, in its sole discretion, limit the investment
options that are available for such Account.

ARTICLE VI – ACCOUNTS

 

6.1

Establishment of Accounts.

The Committee will establish a separate bookkeeping account for each
Participant. Such account shall be credited with the Base Salary Deferrals and
Bonus Deferrals made by the Participant pursuant to Section 4.1, and Employer
Contributions made by the Employer pursuant to Section 4.3 and credited or
charged, as the case may be, with the hypothetical investment results determined
pursuant to Article V and taxes described in Section 6.4.

 

6.2

Subaccounts.

Within each Participant’s bookkeeping account, separate subaccounts shall be
maintained to the extent necessary for the administration of the Plan. For
example, it may be necessary to maintain separate subaccounts where the
Participant has specified different Deferral Dates, methods of payment or
investment directions. Also, the Committee will separately account for amounts
credited for each Participant while the Participant was an Employee of each
Employer and will use this subaccount to account for Base Salary Deferrals,
Bonus Deferrals and Employer Contributions (and attributable earnings, losses
and taxes described in Section 6.4) attributable to the Participant’s employment
with each Employer.

 

6.3

Hypothetical Nature of Accounts.

The Accounts (or subaccounts) established under this Article VI shall be
hypothetical in nature and shall be maintained for bookkeeping purposes only, so
that earnings and losses on the Base Salary Deferrals, Bonus Deferrals and
Employer Contributions made to the Plan can be credited (or charged, as the case
may be). Neither the Plan nor any of the Accounts (or subaccounts) established
hereunder shall hold any actual funds or assets. The right of any person to
receive one or more payments under the Plan shall be an unsecured claim against
the general assets of the Employers, as described in Section 11.6. Any liability
of the Company, any Employer, the Committee or any other person to any
Participant, former Participant, or Beneficiary with respect to a right to
payment shall be based solely upon contractual obligations created by the Plan.
Neither the Employers, their directors, officers or employees, nor any other
person shall be

 

88



--------------------------------------------------------------------------------

deemed to be a trustee of or fiduciary with respect to any amounts to be paid
under the Plan. Nothing contained in the Plan, and no action taken pursuant to
its provisions, shall create or be construed to create a trust of any kind, or a
fiduciary relationship, between any Employer and a Participant, former
Participant, Beneficiary, or any other person.

 

6.4

Reduction for Taxes.

Any employment or other taxes (such as wage taxes) that are imposed on Base
Salary or Bonus Deferrals or Employer Contributions when those amounts are
credited to a Participant’s Account will be assessed against the affected
Participant’s other compensation or, to the extent his other compensation is not
sufficient to pay those taxes, the Participant will remit to the Company or
Company Subsidiary an amount equal to the taxes required to be withheld.

ARTICLE VII - PAYMENT OF ACCOUNT

 

7.1

Distribution After Deferral Date

(a) Time of Distribution. Distribution of that portion of a Participant’s
Account or subaccount maintained with respect to the amount deferred, as the
case may be, which is not previously distributed under the terms of the Plan
shall be made as soon as practicable, but in no event more than 90 days,
following the Deferral Date.

Notwithstanding the foregoing, the distribution to any person who qualifies as a
Highest Paid Employee, which is triggered due to a Separation From Service,
shall not be made (or begin to be made) until the first day of the seventh month
following the date of such Highest Paid Employee’s Separation From Service
(except in the event of the Highest Paid Employee’s earlier death). The amount
paid shall include the cumulative amount that could not be paid during such
postponement period.

(b) Form of Payment or Payments. A Participant’s Account balance shall be
distributed in accordance with the form of payment elected by the Participant on
the Election Form(s) to which such amounts relate, which Election Form(s) must
be submitted no later than the dates described in Section 4.1. Once a form of
payment has been selected by a Participant, such election may only be changed in
accordance with Section 7.6. The form of payment with respect to amounts and the
earnings credited thereon may be in any of the following forms:

(i) A lump sum; or

(ii) Other methods that the Committee, in its sole discretion, may allow.

Installment payments, if permitted, shall be paid annually during January of
each Plan Year following the Deferral Date. Each installment payment shall be
determined by multiplying the Account balance by a fraction, the numerator of
which is one and the denominator of which is the number of remaining installment
payments to be made to the Participant. Anything contained herein to the
contrary notwithstanding, total distribution of a Participant’s account must be
made by the date such Participant attains age 85.

If a Participant makes no election as to the form of payment, that Participant’s
form of payment shall be a lump sum.

 

7.2

Distributions upon Death.

(a) Distribution on Death. Upon the Participant’s death, the Participant’s
Account shall be distributed to the Participant’s Beneficiary in the form
specified by the Participant from among those available under Section 7.1(b).

(b) Designation of Beneficiaries. Each Participant shall have the right to
designate the beneficiary or beneficiaries to receive payment of his benefit in
the event of his death. A beneficiary designation shall be made by executing the
beneficiary designation portion of the Election Form and filing the same with
the Committee. Any such designation may be changed at any time by execution of a
new beneficiary

 

89



--------------------------------------------------------------------------------

designation portion of the Election Form in accordance with this Section. If no
such designation is on file with the Committee at the time of death of the
Participant or such designation is not effective for any reason as determined by
the Committee, then the designated beneficiary or beneficiaries to receive such
benefit shall be the Participant’s surviving spouse, if any, or if none, the
executor, personal representative, or administrator of the Participant’s probate
estate, or his heirs-at-law, if there is no administration of such Participant’s
probate estate.

 

7.3

Unclaimed Benefits.

If the Committee is unable to locate the Participant or Beneficiary to whom a
benefit is payable under this Plan, such benefit may be forfeited to the
Employer or Employers for whom the Participant was an Employee when the
forfeited Deferral or Employer Contribution was credited to his Account, upon
the Committee’s determination.

 

7.4

Hardship Withdrawals.

A Participant may request a distribution from all or part of his Account upon
the occurrence of an Unforeseeable Emergency. As a condition of receiving a
distribution under this Section 7.4, the Participant must file a written
application with the Committee specifying the nature of the Unforeseeable
Emergency, the amount needed to address the Unforeseeable Emergency and
supplying any other information the Committee, in its discretion, may need to
ensure that the conditions specified in this Section 7.4 are satisfied. The
Committee shall, in its sole discretion, determine whether an Unforeseeable
Emergency exists and distribute an amount to the Participant which shall not be
greater than the amount reasonably necessary to satisfy the emergency need (plus
the amount necessary to pay any Federal, state, local or foreign income taxes or
penalties reasonably anticipated to result from the distribution) or, if less,
the value of the Participant’s Account as of the distribution date.

A distribution on account of an Unforeseeable Emergency may not be made to the
extent such emergency is or may be relieved through a cancellation of Deferrals
under this Plan, reimbursement or compensation from insurance or otherwise, or
by liquidation of the Participant’s assets, to the extent the liquidation of
such assets would not cause a severe financial hardship.

 

7.5

Payout of Small Accounts.

Notwithstanding any provision in this Article VII to the contrary, if the total
of the Participant’s account under the Plan and his Account under all other
arrangements that, along with this Plan, would be treated as a single
nonqualified deferred compensation plans (within the meaning of IRS Regulations
§1.409A-1(c)(2)), is less than the limit described in Code Section 402(g)(1)(B)
for the Plan Year in which the Participant Separates From Service, his Account
will be distributed in a lump sum on or before the later of December 31 of the
calendar year in which his Separation From Service occurs or the 15th day of the
third month following his Separation From Service, but only if such payment
results in the termination and liquidation of the Participant’s entire interest
under this Plan and any other arrangement that, along with this Plan, would be
treated as a single nonqualified deferred compensation Plan within the meaning
of IRS Regulations §1.409A-1(c)(2).

 

7.6

Changes to Deferral Date or Form of Payment.

(a) Prior to December 31, 2008. On or before December 31, 2008, a Participant
may change the form of payment of his Account or Deferral Date (based on the
choices described in this Article VII) by filing an amended Election Form with
the Committee on or before December 31, 2008; provided, however, that: (i) such
election will not apply to any amount otherwise payable in 2008; and (ii) such
election may not cause an amount to be paid in 2008 that would not otherwise be
payable in 2008. Such election must be made in a form prescribed by the
Committee. After December 31, 2008, this subsequent distribution election may be
changed or revoked only as provided in Section 7.6(b).

(b) After December 31, 2008. A Participant may change the form of payment of his
Account or Deferral Date by filing an amended Election Form with the Committee;
provided, however, that (i) any such change to an existing election may not take
effect until at least twelve months after the date on which such Election Form
is filed; (ii) the payment with respect to which such election is made must be
deferred

 

90



--------------------------------------------------------------------------------

(other than due to death or Unforeseeable Emergency) for a period of at least
five years from the date such payment would otherwise have been made (or, in the
case of installment payments treated as a single payment, five years from the
date the first amount was scheduled to be paid); and (iii) any election
affecting a distribution at a specified time must be made not less than twelve
months before the date the amount is scheduled to be paid (or, in the case of
installment payments treated as a single payment, twelve months before the date
the first amount was scheduled to be paid).

ARTICLE VIII - ADMINISTRATION

 

8.1

Committee.

The Plan shall be administered by a Committee appointed by the Executive
Committee or the Directors. If no other Committee is so appointed, the Committee
shall be the Compensation and Stock Option Committee of the Directors. The
Committee shall be responsible for approving an Employer’s designation of an
Employee to be a Participant and for the general operation and administration of
the Plan and for carrying out the provisions thereof. The Committee may delegate
to others certain aspects of the management and operational responsibilities of
the Plan including the employment of advisors and the delegation of ministerial
duties to qualified individuals.

 

8.2

General Powers of Administration.

The Committee shall have all powers necessary or appropriate to enable it to
carry out its administrative duties. Not in limitation, but in application of
the foregoing, the Committee shall have the duty and power to interpret the Plan
and determine all questions that may arise hereunder as to the status and rights
of Employees, Participants, and Beneficiaries. The Committee may exercise the
powers hereby granted in its sole and absolute discretion. No member of the
Committee shall be personally liable for any actions taken by the Committee
unless the member’s action involves gross negligence or willful misconduct.

 

8.3

Indemnification of Committee.

The Company and all Employers shall indemnify the members of the Committee
against any and all claims, losses, damages, expenses, including attorney’s
fees, incurred by them, and any liability, including any amounts paid in
settlement with their approval, arising from their action or failure to act,
except when the same is judicially determined to be attributable to their gross
negligence or willful misconduct.

 

8.4

Costs of Administration.

The costs of administering the Plan shall be borne by each Employer (in
proportion to number of their Employees who are Participants).

ARTICLE IX - DETERMINATION OF BENEFITS, CLAIMS PROCEDURE AND ADMINISTRATION

 

9.1

Claims.

A person who believes that he is being denied a benefit to which he is entitled
under the Plan (hereinafter referred to as a “Claimant”) may file a written
request for such benefit with the Committee, setting forth his claim. The
request must be addressed to the Committee at the Company’s then principal place
of business.

 

9.2

Claim Decision.

Upon receipt of a claim, the Committee shall advise the Claimant that a reply
will be forthcoming within 90 days and shall, in fact, deliver such reply within
such period. The Committee may, however, extend the reply period for an
additional 90 days for reasonable cause.

If the claim is denied in whole or in part, the Committee shall adopt a written
opinion, using language calculated to be understood by the Claimant, setting
forth:

 

  (1)

The specific reason or reasons for such denial;

 

91



--------------------------------------------------------------------------------

  (2)

The specific reference to pertinent provisions of the Plan on which such denial
is based;

 

  (3)

A description of any additional material or information necessary for the
Claimant to perfect his claim and an explanation why such material or such
information is necessary.

 

  (4)

Appropriate information as to the steps to be taken if the Claimant wishes to
submit the claim for review; and

 

  (5)

The time limits for requesting a review under Section 9.3 and for review under
Section 9.4 hereof.

 

9.3

Request for Review.

Within 60 days after receipt by the Claimant of the written opinion described
above, the Claimant may request in writing that the Executive Committee review
the determination of the Committee. Such request must be addressed to the
Executive Committee, at the Company’s then principal place of business. The
Claimant or his duly authorized representative may, but need not, review the
pertinent documents and submit issues and comments in writing for consideration
by the Executive Committee. If the Claimant does not request a review of the
Committee’s determination by the Executive Committee within such 60-day period,
he shall be barred and estopped from challenging the Committee’s determination.

 

9.4

Review of Decision.

Within 60-days after the receipt of a request for review, the Executive
Committee will review the determination rendered by the Committee. After
considering all materials presented by the Claimant, the Executive Committee
will render a written opinion, written in a manner calculated to be understood
by the Claimant, setting forth the specific reasons for the decision and
containing specific references to the pertinent provisions of this Plan on which
the decision is based. If special circumstances require that the 60 day time
period be extended, the Executive Committee will so notify the Claimant and will
render the decision as soon as possible, but no later than 120 days after
receipt of the request for review.

ARTICLE X - CHANGE IN CONTROL

 

10.1

 Effect of Change in Control.

Notwithstanding any provision to the contrary contained herein, but subject to
the following sentence, in the event of a Change in Control that affects an
Employer, the Deferral Date for each Participant who has an Account credited
with any amounts attributable to Deferrals made while an Employee of that
Employer shall be accelerated to the date of the Change in Control and the
Account shall be paid out as of such date.

 

10.2

  Definitions: For purposes of this Article X, the following terms shall have
the meanings set forth below:

(a) Change in Control.

(i) A “Change in Control” with respect to the Company occurs on the earliest
date that (A) a Person or Group acquires ownership of stock of the Company that,
together with stock held by such Person or Group, constitutes more than 50% of
the total fair market value or total voting power of the stock of the Company;
or (B) any Person or Group acquires (or has acquired during the twelve-month
period ending on the date of the most recent acquisition by such Person or
Group) ownership of stock of the Company possessing 35% or more of the total
voting power of the stock of the Company (other than an acquisition by John P.
McConnell or any group controlled by John P. McConnell); or (C) a majority of
the members of the Board of Directors of the Company is replaced during any
twelve-month period by Directors whose appointment or election is not endorsed
by a majority of the members of the Company’s Board of Directors prior to the
date that such appointments or elections are made; or (D) any Person or Group
(other than an Excluded Person) acquires (or has acquired) during the
twelve-month period ending on the date of the most recent acquisition by such
Person or Group, assets from the Company that have a total Gross Market Value
equal to or more than 65% of the total Gross Market Value of all of the assets
of the Company immediately prior to such acquisition or acquisitions.

 

92



--------------------------------------------------------------------------------

(ii) A “Change in Control” with respect to any Company Subsidiary occurs on the
earliest date that (A) a Change in Control occurs with respect to the Company;
or (B) a Person or Group acquires ownership of stock of the Company Subsidiary
that, together with stock held by such Person or Group, constitutes more than
50% of the total fair market value or total voting power of the stock of the
Company Subsidiary and following such acquisition, the Company owns less than
40% of the total fair market value or voting power of such Company Subsidiary.

Notwithstanding the foregoing, no event shall be considered a Change in Control
if it would not be considered a “change in control event” within the meaning of
IRS Regulations §1.409A-3(i)(5).

(b) “Excluded Person” means (i) a shareholder of the Company or Employer, as
applicable, in exchange for or with respect to its stock; (ii) the Company, any
wholly-owned Company Subsidiary or any entity, 50% or more of the total value or
voting power of which is owned, directly or indirectly, by the Company or
Employer, as applicable; (iii) a Person or Group that owns, directly or
indirectly, 50% or more of the total value or voting power of all the
outstanding stock of the Company or Employer, as applicable; or (iv) an entity,
at least 50% of the total value or voting power of which is owned, directly or
indirectly, by a person described in Section 10.2(b)(iii).

(c) “Gross Market Value” means the value of the assets of the Company or the
value of the assets being disposed of, determined without regard to any
liabilities associated with such assets.

(d) “Group” shall mean more than one Person acting as a “group” within the
meaning of IRS Regulations §1.409A-3(i)(5).

(f) “Person” means any individual, firm, corporation, or other entity.

10.3  Consistency with IRS Regulations: In all cases, the provisions of and
definitions used in this Article X shall be interpreted in accordance with the
provisions of the IRS Regulations.

ARTICLE XI – MISCELLANEOUS

 

11.1

 Plan Not a Contract of Employment.

The adoption and maintenance of the Plan shall not be deemed to be a contract of
employment between any Employer and any person or to be a commitment for the
employment of any person. Nothing herein contained shall be deemed to give any
person the right to be retained in the employ of any Employer or to restrict the
right of any Employer to discharge any person at any time; nor shall the Plan be
deemed to give any Employer the right to require any person to remain in the
employ of any Employer or to restrict any person’s right to terminate his
employment at any time.

 

11.2

 Non-Assignability of Benefits.

No Participant, Beneficiary or distributee of benefits under the Plan shall have
any power or right to transfer, assign, anticipate, hypothecate or otherwise
encumber any part or all of the amounts payable hereunder, which are expressly
declared to be unassignable and non-transferable. Any such attempted assignment
or transfer shall be void. No amount payable hereunder shall, prior to actual
payment thereof, be subject to seizure by any creditor of any such Participant,
Beneficiary or other distributee for the payment of any debt, judgment, or other
obligation, by a proceeding at law or in equity, nor transferable by operation
of law in the event of the bankruptcy, insolvency or death of such Participant,
Beneficiary or other distributee hereunder. Except as otherwise required by law,
no accelerated distribution will be made with respect to a divorce, dissolution
or other division of property rights.

 

11.3

 Withholding.

All deferrals and payments provided for hereunder shall be subject to applicable
withholding and other deductions as shall be required of the Employers under any
applicable local, state or federal law.

 

93



--------------------------------------------------------------------------------

11.4

 Amendment and Termination.

The Directors may from time to time, in their discretion, amend, in whole or in
part, any or all of the provisions of the Plan; provided, however, that no
amendment may be made which would impair the rights of a Participant with
respect to amounts already allocated to his Account (unless the affected
Participant consents in writing to the application of that amendment), but this
provision shall not be read to restrict the authority of the Directors or the
Executive Committee or the Committee to change or limit investment options. The
Directors or the Executive Committee may terminate the Plan at any time,
provided, however, that no termination shall in and of itself cause an
acceleration of the distribution of Accounts under the Plan, except to the
extent permitted by applicable IRS Regulations. Each Company Subsidiary that is
an Employer under this Plan hereby agrees that, if the Plan is terminated
pursuant to this Section 11.4, each will take all necessary steps to terminate
the Plan in accordance with this Section 11.4 and Code Section 409A, to the
extent applicable. Any such amendment to or termination of the Plan shall be in
writing and signed by a member of the Executive Committee or an officer of the
Company and will bind each Employer without separate action.

 

11.5

 No Trust Created.

Nothing contained in this Plan, and no action taken pursuant to its provisions
by either party hereto, shall create, nor be construed to create, a trust of any
kind or a fiduciary relationship between the Company or any Employer and the
Participant, his Beneficiary, or any other person. The Company may establish a
“grantor trust” (so-called “Rabbi Trust”) which is within the jurisdiction of
the courts of the United States, and is permitted by IRS Regulations, to aid in
meeting the obligations created under this Plan, but the Company intends that
the assets of any such Rabbi Trust will at all times remain subject to the
claims of the Employers’ general creditors (to the extent of the amounts
credited for a Participant while he was an Employee of that particular
Employer), and that the existence of any such trust will not alter the
characterization of the Plan as “unfunded” for purposes of ERISA, and will not
be construed to provide income to any Participant prior to actual payment under
this Plan.

 

11.6

 Unsecured General Creditor Status of Employee.

The payments to a Participant, his Beneficiary or any other distributee
hereunder shall be made from assets which shall continue, for all purposes, to
be a part of the general, unrestricted assets of the Employers; no person shall
have or acquire any interest in any such assets by virtue of the provisions of
this Plan. The obligation hereunder shall be an unfunded and unsecured promise
to pay money in the future. To the extent that the Participant, a Beneficiary,
or other distributee acquires a right to receive payments from the Plan under
the provisions hereof, such right shall be no greater than the right of any
unsecured general creditor of the Employers; no such person shall have nor
acquire any legal or equitable right, interest or claim in or to any property or
assets of any Employer. The obligation to pay benefits to a Participant under
this Plan shall first be an obligation of the Employer for whom the Participant
was an Employee when the Deferrals to which the claim relates was credited to
the claiming Participant’s Account; provided, however, that, to the extent such
Employer is unable to make the payment, the obligation to make such payment
shall be the obligation of all Employers under this Plan, regardless of whether
the Employer was an Employer at the time the Deferrals to which the claim
relates was credited to the claiming Participant’s Account.

In the event that, in its discretion, the Employer purchases an insurance policy
or policies insuring the life of the Participant (or any other property) to
allow the Employer to recover the cost of providing the benefits, in whole, or
in part, hereunder, neither the Participant, his Beneficiary or other
distributee shall have nor acquire any rights whatsoever therein or in the
proceeds therefrom. The Employer shall be the sole owner and beneficiary of any
such policy or policies and, as such, shall possess and may exercise all
incidents of ownership therein. Except to the extent the Company may establish a
Rabbi Trust as described in Section 11.5, no such policy, policies or other
property shall be held in any trust for a Participant, Beneficiary or other
distributee or held as collateral security for any obligation hereunder. The
existence of any such Rabbi Trust does not give a Participant, Beneficiary or
other distributee, any interest, direct or beneficial, in any policy, policies
or other property held in such a trust. A Participant’s participation in the
underwriting or other steps necessary to acquire such policy or policies may be
required by the Committee

 

94



--------------------------------------------------------------------------------

and, if required, shall not be a suggestion of any beneficial interest in such
policy or policies to a Participant.

 

11.7

 Severability.

If any provision of this Plan shall be held illegal for any reason, said
illegality or invalidity shall not affect the remaining provisions hereof;
instead, each provision shall be fully severable and the Plan shall be
constructed and enforced as if said illegal or invalid provision had never been
included herein.

 

11.8

 Binding Effect.

This Plan shall be binding on each Participant and his heirs and legal
representatives and on the Company and each Employer and its successors and
assigns.

 

11.9

 Governing Laws.

All provisions of the Plan shall be construed in accordance with the laws of
Ohio, except to the extent preempted by federal law.

 

11.10

 Entire Agreement.

This document and any amendments and any Election Form(s) contain all the terms
and provisions of the Plan and shall constitute the entire Plan, any other
alleged terms or provisions being of no effect.

 

11.11

 Code Section 409A.

This Plan is intended to comply with the requirements of Code Section 409A and
the IRS Regulations promulgated thereunder and, to the maximum extent permitted
by law, shall be interpreted, administered and operated accordingly. Nothing
herein shall be construed as an entitlement to or guarantee of any particular
tax treatment to a Participant, and none of the Employers, Directors, the
Executive Committee or the Committee shall have any liability with respect to
any failure to comply with Code Section 409A. The Company may accelerate the
time or schedule of payment of a Participant’s Account at any time this Plan
fails to meet the requirements of Code Section 409A. Such payment may not exceed
the amount required to be included in income as a result of the failure to
comply with Code Section 409A.

 

95